Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.		Claims 1-20 are pending.

Claim Objections
3.		Claim 12 is objected to because of the following informalities: The claim state “the conversation between at least two users”. There is insufficient antecedent basis for the claimed limitation.  Appropriate correction is required. Amending the claim to read “a conversation between at least two users” would overcome this objection.

Claim Rejections - 35 USC § 112
4.		The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Newly amended subject matter of independent claims 1 and 20 states “control a display of a plurality of symbols to execute recognition processing for a plurality of users”. This describes the symbols themselves execute recognition processing or in other words virtual symbols (emitted light) is capable of executing a computer process (nonsensical). 
The current application’s originally filed specification paragraph [0076] describes additional information to include an execution state of the recognition state based on the result of the recognition processing in addition to presence or absence of detection, detection direction, identification state, and session state. The output control can perform display control such that the user can visually recognize the additional information and the symbol at the same time. Paragraph [0080] describes to display the symbol and additional information … on the basis of the detection direction. This describes the temporal order to display the additional information and symbol is after the execute recognition processing for a plurality of users.
This may be overcome by amending the claims to read: 
control a display of a plurality of symbols,
execute recognition processing for a plurality of users, wherein each…
or
control a display, of a plurality of symbols, to execute recognition processing for a plurality of users, wherein each…
While the above amendments are suggested any amendment which emphasizes a display is controlled to output a display of a plurality of symbols and the display is additionally controlled to execute recognition processing may be made.
The rejection below will interpret the claims as if such an amendment were already entered and will not interpret the claims as currently written that the symbols are controlled to execute processing.

Claim Rejections - 35 USC § 102
5.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 13, and 18-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated over Park et al. (US Patent Application Publication 2012/0268372), herein after referred to as Park.
Regarding independent claim 1, Park discloses an information processing apparatus (abstract and figure 2 reference electronic device 100) comprising: 
an output control unit (figure 2 reference output module 140) configured to:
control a display of a plurality of symbols to execute recognition processing for a plurality of users (see 112 rejection above), wherein each of the displayed plurality of symbols is associated with a respective user of the plurality of users (Figure 24 and paragraph [0247] describes a first and second user’s hands are tracked and recognized for displaying corresponding respective symbols/cursors Cv1 (for the first user) and Cv2 (for the second user). Cursors Cv1 and Cv2 may be displayed to be discriminated from each other via different shapes, sizes, colors, and the like.);
control a first output of additional information associated with each of the displayed plurality of symbols (Figure 24 and paragraph [0247] wherein the displayed cursors Cv1 and Cv2 are displayed at a location corresponding to the currently detected location of the corresponding user depicting/outputting first additional information of a current position rather than a previous position. Figure 24 depicts first addition information regarding position at Cv1 point 1 at time point 1 and second addition information at point 2 at time point 2.), wherein
the additional information is output to represent a session state of the recognition processing of a user input of at least one user of the plurality of users (Paragraph [0247] describes the cursor depicted in response to a recognized hovering gesture of either the first and second users such that unrecognized gestures are not displayed with a corresponding cursor at a recognized location (since the gesture is unrecognized). Therefore, the gesture recognition is a description of a session state.),
the session state includes an executability state of the recognition processing and a disconnected state of the recognition processing (Please note the additional information is output to “represent” a session state. Currently the claims do not specifically define what the additional information is or how it is output. Further, how the additional information represents a session state is not specifically defined. This leads the interpretation of additional information, output of the additional information, and the additional information to represent a session state to comprise a broad scope. It is the interpretation of this office action displaying a cursor at a currently detected gesture of a user’s hand describes a session state of recognition processing such that the inherent not recognized gesture is a description of a disconnected state.),
the executability state is a state of a device in which the recognition processing is executable (Paragraph [0247] such that in response to a recognized gesture a cursor is displayed reflecting the location of the hand describing an executability state of the recognition of the gesture to be executed and the detection state of the gesture to be “true” or the hand of the user has been detected.), and
the disconnected state is a state of the device in which recognition processing is non-executable (Paragraph [0247] describes in response to a recognized gesture a cursor is displayed reflecting the location of the hand. This inherently describes a state wherein the hand is not detected/recognized. This describes a non-executable state such that the cursor is not displayed at a recognized location of a user’s hand. A cursor not displayed or moved is representing a session state that the recognition of the user’s hand has not been performed.); and
control a second output based on the output of the additional information and a result of the execution of the recognition processing (Please note beyond this independent claim limitation of the second output itself, there is no other claim limitation actually utilizing the second output. Therefore, without definition of what the second output is or how it is based on the output of the additional  information and result of the execution of the recognition processing the scope of interpretation is extremely broad. In view of the prior art, figure 24 reference cursor Cv1 with first output at first position (left as oriented in the figure) with the second output as the second position (right as oriented in the figure) of either Cv1 or Cv2 at a second time point based on the output of the first additional information (first position at first time point) and result of detecting the hand of the user (paragraph [0247])(execution of the recognition processing).).
Regarding claim 2, Park discloses the information processing apparatus according to claim 1, wherein the output control unit is further configured to control, for each of the plurality of users, the first output of the additional information regarding a detection direction of the at least one user (Figure 24 depicts the additional information of the movement of the cursor/symbol in regards to the detected direction of the gesture of the respective first and second users. Additionally, Figure 21 and paragraphs [0225]-[0226] describes detecting first and second user gesture directions from P1 to P2 and P3 to P4 respectively. The detected gesture direction of each user respectively performs a corresponding output of information such that a drag operation of moving a particular item ITM from a first position P’1 to a second position P’2 in the first display region R1 and a cursor movement from a first position P’3 to P’4.).
Regarding claim 3, Park discloses the information processing apparatus according to claim 1, wherein the output control unit is further configured to control, for each of the plurality of users, the first output of the additional information regarding an identification state of the at least one user (Paragraph [0016] describes to identify (or recognize) user who have made gestures. Figures 21 and 24 and paragraphs [0225]-[0226] and [0247] respectively describe outputting information via display of the drag and cursor operations to regard the identification state of the user (identified/recognized gesture).).
Regarding claim 4, Park discloses the information processing apparatus according to claim 1, wherein the output control unit is further configured to control, for each of the plurality of users, the first output of the additional information regarding at least one of presence or absence of detection of the at least one user (Paragraph [0016] reference identify (or recognize) user who have made gestures from the image, determine display regions assigned to the user who have made the gestures based on the identification results (a description of presence or absence of the user). Figure 3 S140 control display regions assigned to user who have made gestures (describing users may not make gestures). Paragraph [0180] and figure 3 describes detecting a user and dividing the display corresponding to the amount of detected users. This describes two different presence or absence of detections of the user: a first regarding presence of absence of gesture detection of the user and a second regarding presence or absence of detection of the user as a whole.).
Regarding claim 5, Park discloses the information processing apparatus according to claim 1, wherein the recognition processing includes sound recognition processing (figure 2 reference audio input module 121 described in paragraph [0075] to be implemented using a microphone and configured to receive an external audio signal), and the output control unit is further configured to control (figure 2 reference output module 140 with audio output module 142), for each of the plurality of users, the first output of the additional information regarding the session state of the sound recognition processing (paragraph [0076] describes to perform noise cancellation algorithm for canceling noise generated in the process of receiving an external audio signal (inherently for all users within the vicinity of the microphone)).
Regarding claim 13, Park discloses the information processing apparatus according to claim 1, wherein the output control unit is further configured to control a display of an external symbol (Stating external without definition does not afford patentable weight. For example is the symbol external to particular display regions, a different external display, etc. Therefore, without definition the term “external symbol” will simply be interpreted as “symbol”. While it is inferred the symbol is labeled external due to be provided by a third party which also infers a server this is not definitive.) corresponding to an agent function (Stating agent before function does not include any inherent definition and therefore does not comprise any patentable weight. The term “agent function” is interpreted simply as “a function”.) associated with a third party (Paragraph [0131] describes an external broadcast server to provide the broadcast information to the electronic device. Paragraph [0132] examples the broadcast signal as tv, radio, data. Further paragraph [0145] describes wherein the controller implements software to perform the invention which may be transmitted from an external device (for example, a server). This describes all displayed images/symbols may be provided from a third party/server.).
Regarding claim 18, Park discloses the information processing apparatus according to claim 1, wherein the recognition processing includes sound recognition processing, and the information processing apparatus further comprises a sound recognition unit (figure 2 reference audio input module 121 described in paragraph [0075] to be implemented using a microphone and configured to receive an external audio signal) configured to perform the sound recognition processing for the user input of the at least one user (paragraph [0076] describes to perform noise cancellation algorithm for canceling noise generated in the process of receiving an external audio signal (inherently for all users within the vicinity of the microphone)).
Regarding claim 19, Park discloses the information processing apparatus according to claim 1, further comprising: a display unit, wherein the output control unit is further configured to control the display unit to display, for each of the plurality of users, the executability state of the recognition processing (figures 6-13 depict various examples of display control for each of the users).
Regarding independent claim 20, Park discloses an information processing method (abstract and figure 3) comprising: 
controlling a display of a plurality of symbols to execute recognition processing for a plurality of users (see 112 rejection above), wherein each of the displayed plurality of symbols is associated with a respective user of the plurality of users (Figure 24 and paragraph [0247] describes a first and second user’s hands are tracked and recognized for displaying corresponding respective symbols/cursors Cv1 (for the first user) and Cv2 (for the second user). Cursors Cv1 and Cv2 may be displayed to be discriminated from each other via different shapes, sizes, colors, and the like.);
controlling a first output of additional information associated with each of the displayed plurality of symbols (Figure 24 and paragraph [0247] wherein the displayed cursors Cv1 and Cv2 are displayed at a location corresponding to the currently detected location of the corresponding user depicting/outputting first additional information of a current position rather than a previous position. Figure 24 depicts first addition information regarding position at Cv1 point 1 at time point 1 and second addition information at point 2 at time point 2.), wherein
the additional information is output to represent a session state of the recognition processing of a user input of at least one user of the plurality of users (Paragraph [0247] describes the cursor depicted in response to a recognized hovering gesture of either the first and second users such that unrecognized gestures are not displayed with a corresponding cursor at a recognized location (since the gesture is unrecognized). Therefore, the gesture recognition is a description of a session state.),
the session state includes an executability state of the recognition processing and a disconnected state of the recognition processing (Please note the additional information is output to “represent” a session state. Currently the claims do not specifically define what the additional information is or how it is output. Further, how the additional information represents a session state is not specifically defined. This leads the interpretation of additional information, output of the additional information, and the additional information to represent a session state to comprise a broad scope. It is the interpretation of this office action displaying a cursor at a currently detected gesture of a user’s hand describes a session state of recognition processing such that the inherent not recognized gesture is a description of a disconnected state.),
the executability state is a state of a device in which the recognition processing is executable (Paragraph [0247] such that in response to a recognized gesture a cursor is displayed reflecting the location of the hand describing an executability state of the recognition of the gesture to be executed and the detection state of the gesture to be “true” or the hand of the user has been detected.), and
the disconnected state is a state of the device in which recognition processing is non-executable (Paragraph [0247] describes in response to a recognized gesture a cursor is displayed reflecting the location of the hand. This inherently describes a state wherein the hand is not detected/recognized. This describes a non-executable state such that the cursor is not displayed at a recognized location of a user’s hand. A cursor not displayed or moved is representing a session state that the recognition of the user’s hand has not been performed.); and
controlling a second output based on the output of the additional information and a result of the execution of the recognition processing (Please note beyond this independent claim limitation of the second output itself, there is no other claim limitation actually utilizing the second output. Therefore, without definition of what the second output is or how it is based on the output of the additional  information and result of the execution of the recognition processing the scope of interpretation is extremely broad. In view of the prior art, figure 24 reference cursor Cv1 with first output at first position (left as oriented in the figure) with the second output as the second position (right as oriented in the figure) of either Cv1 or Cv2 at a second time point based on the output of the first additional information (first position at first time point) and result of detecting the hand of the user (paragraph [0247])(execution of the recognition processing).).

Claim Rejections - 35 USC § 103
6.		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-11 and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Popovich et al. (US Patent Application Publication 2017/0351367), herein after referred to as Popovich.
Regarding claim 6, Park discloses the information processing apparatus according to claim 5, wherein the output control unit is further configured to control the display of at least one symbol of the plurality of symbols on a display area corresponding to an agent function (Stating agent before function does not include any inherent definition and therefore does not comprise any patentable weight. The term “agent function” is interpreted simply as “a function”.) the agent function is a function to interact with the at least one user based on gesture recognition processing (figure 21 reference display of cursor symbol on second display area R2 corresponding to a cursor function to interact with the user based on gestures recognition).
Park does not specifically disclose display of a symbol on a display area corresponding to an agent function to interact with the user based on the sound recognition processing.
Popovich discloses to display a symbol on a display area corresponding to an agent function to interact with the user based on the sound recognition processing (Figure 6 reference microphone audio input 201 with XYZ positional information 605 as described in paragraph [0058]. Figure 7c(i) through 7d(iii) and paragraphs [0063]-[0064] describes based on the audio system providing positional information 605 the application program can provide where to place the context of the command. For example, if the user issued “system, create note” the program would place the note 106 (symbol) in front of the user (unreferenced square in front of vector 713).).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Popovich’s microphone and displayed contents (such as the cursor) with the known technique of displaying a symbol (note, cursor, etc.) on a display area corresponding to an agent function (note taking, cursor movement, etc.) to interact with the user based on the sound recognition processing yielding the predictable results of knowing where to place the context of the command (images/symbols) while improving a system’s ability to infer a single or plural user interaction intentions, even under concurrent usage as disclosed by Popovich (paragraphs [0016] and [0063]-[0064]).
Regarding claim 7, Popovich discloses the information processing apparatus according to claim 6, wherein the output control unit is further configured to perform display control such that the at least one user simultaneously visually recognizes the at least one symbol (Figures 7c(i) and 7d(i) with displayed note/symbol.) and at least one of the session state (Figure 7a(i) reference 702a described in paragraph [0061] as an ignored speech event and figures 7c(i) and 7d(i) with recognized speech command 712 to display symbol/note square in front of user. Display of the note is a visual recognition of the session state being ignored or not.), a detection direction of the at least one user (Figures 7c(i) and 7d(i) depict the different detected directions of the detected speech command 709/712 with respective visually displayed note corresponding to the detected speech command direction as described in paragraphs [0063]-[0064].), or an identification state of the at least one user (Figure 7a(i) reference 702a described in paragraph [0061] as an ignored speech event and figures 7c(i) and 7d(i) with recognized speech command 712 to display symbol/note square in front of user. Display of the note is a visual recognition of the session state being ignored (not recognized) or not (recognized).).
Regarding claim 8, Popovich discloses the information processing apparatus according to claim 6, wherein the output control unit is further configured to perform display control such that the at least one user is able to simultaneously visually recognizes the at least one symbol (Figures 7c(i) and 7d(i) with displayed note/symbol.) and at least one of the executability state of the sound recognition processing (Figure 7a(i) reference 702a described in paragraph [0061] as an ignored speech event (non-executed state) and figures 7c(i) and 7d(i) with recognized speech command 712 to display symbol/note square in front of user (executed state).) or an execution state of a response generation processing based on a result of the sound recognition processing (Figures 7c(i) and 7d(i) depict the different detected directions of the detected speech command 709/712 with respective visually displayed note corresponding to the detected speech command direction (response generation processing) as described in paragraphs [0063]-[0064].).
Regarding claim 9, Popovich discloses the information processing apparatus according to claim 7, wherein the output control unit is further configured to represent at least one of the session state (figure 7a(i) ignoring the speech command or figures 7c(i)+7d(i) not ignoring speech command to display the note (both describing a session state)), the detection direction of the at least one user (Figures 7c(i)+7d(i) reference direction of display of the note), or the identification state of the at least one user by at least one of a color (Figures 7c(i)+7d(i) reference display of the note inherent color (black or any other color)), a pattern (Figures 7c(i)+7d(i) reference display of the note pattern (square)), a shape (Figures 7c(i)+7d(i) reference display of the note shape (square)), or a change in behavior of the at least one symbol (figure 7a(i) ignoring the speech command, figure 7c(i)+7d(i) changing note direction are both examples of change in behavior).
Regarding claim 10, Popovich discloses the information processing apparatus according to claim 6, wherein the output control unit is further configured to control a display position of the at least one symbol based on a detected position of the at least one user corresponding to the at least one symbol (Figures 7c(i) and 7d(i) depict the different detected directions of the detected speech command 709/712 with respective visually displayed note corresponding to the detected speech command direction as described in paragraphs [0063]-[0064].).
Regarding claim 11, Popovich discloses the information processing apparatus according to claim 10, wherein the output control unit is further configured to perform display control such that the at least one symbol follows a position change of the at least one user (Figures 7c(i) and 7d(i) depict the different detected directions of the detected speech command 709/712 with respective visually displayed note corresponding to the detected speech command direction as described in paragraphs [0063]-[0064].).
Regarding claim 14, Park discloses the information processing apparatus according to claim 13.
Park does not specifically discloses wherein the output control unit is further configured to: separate a display area for the plurality of symbols with a display area of the external symbol, and restrict transmission of information regarding an utterance of the at least one user to the display area of the external symbol.
Popovich discloses wherein the output control is further configured to: separate a display area for the plurality of symbols with a display area of the external symbol (figure 7b(i) reference user 705 with note/symbol 107 at an internal area and reference user 704 with note/symbol 106 at an external area), and restrict transmission of information regarding an utterance of the at least user to the display area of the external symbol (Figures 7c(i) and 7d(i) depict the different detected directions of the detected speech command 709/712 with respective visually displayed note/symbol corresponding to the detected speech command direction (utterance of the user) as described in paragraphs [0063]-[0064]. Please note the area not in front of user 702/712 (such as the area in front of other user 701) is considered an external area which does not regard the area of the utterance/speech command 709/712 and is considered restricted (no definition of how a restriction is performed leading to a broad scope of interpretation).).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Popovich’s microphone and displayed contents (such as the cursor) with the known technique of displaying a symbol (note, cursor, etc.) on an internal display area corresponding to an internal agent function (note taking, cursor movement, etc.) and an external area that displays an external symbol so that information regarding an utterace of the user is not transmitted to the external area yielding the predictable results of knowing where to place the context of the command (images/symbols) while improving a system’s ability to infer a single or plural user interaction intentions, even under concurrent usage as disclosed by Popovich (paragraphs [0016] and [0063]-[0064]).
Regarding claim 15, Popovich discloses the information processing apparatus according to claim 14, wherein the output control unit is further configured to: generalize utterance content of the at least one user; and transmit the generalized utterance content to the agent function related to the external symbol (paragraph [0062] describes if the positional information can handle only one audio stream the two users take turns issuing commands describing transmitting the utterance content/speech command to the other user regarding the external symbol area 106 (figure 7b(i)).
Regarding claim 16, Park discloses the information processing apparatus according to claim 14, wherein the output control unit is further configured to: move the external symbol to the display area of the plurality of symbols based on a request from the at least one user; and control direction interaction of the at least one user with the agent function related to the external symbol based on the movement of the external symbol to the display area of the plurality of symbols (Figure 10 reference external area R1 and internal area R2 wherein the user interacts with agent function of symbol/contents C1 moving from the external region R1 to internal region R2 as described in paragraph [0187].).
Regarding claim 17, Popovich discloses the information processing apparatus according to claim 6, wherein the output control unit is further configured to control the display of the at least one symbol according to abstract visual information, and the at least one symbol according to the abstract visual information is different from an imitation of a living thing (figure 7c(i) reference note/symbol as abstract visual information not imitating a living thing).

Allowable Subject Matter
7.		Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record discloses the ability to detect conversation of each user but does not specifically disclose to control the display of at least two symbols of the plurality of symbols corresponding to the at least two users at a display position above heads of the at least two users in a case where a (see claim objection above) conversation between at least two users of the plurality of users is detected.

Response to Arguments
8.		Applicant's arguments filed 10/18/2022 have been fully considered but they are not persuasive. Applicant argues (pages 13-14) Park in its entirety does not describe outputting additional information that represents an executability state of the recognition processing of a user input and a disconnected state of the recognition processing, whereas the executability state is a state of a device in which the recognition processing of the user input is executable, and the disconnected state is a state of the device in which recognition processing is non-executable. This is verbatim the newly amended claim language 
In other words applicant states the prior art in its entirety does not disclose the claim language. While pages 10-12 of the field remarks summarize the prior art as applied in the previous rejection, there does not appear to be an actual argument but rather a general allegation of patentability. Therefore, applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
It is suggested that an interview be held to discuss applicant’s intended patent coverage along with claim limitations. Such amendment suggestions include: an activation word as described by the specification which would help prosecution by defining a temporal order of processing, definitions of executability states as utilized by the invention, limited scopes of connections/sessions, along with other possible suggestions. Without said definitions the claims  in and of itself is written at such a broad level that limitations such as “executability state” comprise a scope of interpretation that practically negates the patentable weight of the subject matter. This action is final necessitated by amendment.

Conclusion
9.		Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E LEIBY whose telephone number is (571)270-3142. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E LEIBY/Primary Examiner, Art Unit 2622